


Exhibit 10.15


EMPLOYMENT AGREEMENT

                This sets forth the EMPLOYMENT AGREEMENT made and entered into
as of April 29, 2003 (the “Effective Date”) by and among (i) Alliance Financial
Corporation, a New York corporation and registered bank holding company
(“Corporation”), and Alliance Bank, N.A. (“Bank”), which is a wholly-owned
subsidiary of the Corporation (collectively, the Corporation and Bank are
hereafter referred to as “Employer”), having an office in Syracuse and in
Cortland and Oneida, New York, and (ii) JACK H. WEBB, an individual currently
residing at 5216 Duane Drive, Fayetteville, New York (“Employee”). This
Agreement supersedes the Employment Agreement between the parties dated as of
May 1, 2000 which provided for a term ending December 31, 2003.


WITNESSETH

                IN CONSIDERATION of the mutual premises, covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties agree to
the following employment terms.

        1.      Employment.

                (a)      Term. Employer shall employ Employee, and Employee
shall serve as an executive officer of Employer, in accordance with the terms
and conditions of this Agreement, for a term commencing on the Effective Date
and ending on July 31, 2006 subject to earlier termination as provided in this
Agreement. Not later than six months prior to the expiration of this Agreement,
the parties agree to commence discussions regarding a renewal of this Agreement.
If the parties cannot reach agreement regarding the terms for continued
employment, this Agreement shall automatically renew for a 12 month period on
the same terms in effect at that time unless either party provides written
notice of intent not to renew at least 60 days prior to the expiration of this
Agreement.

                (b)      Duties. On the terms and subject to the conditions set
forth herein, the Employer employs the Employee to serve as the President and
Chief Executive Officer of the Corporation and of the Bank. The Employee shall
perform the regular duties commensurate with his position, subject to the
control and supervision of Employer’s Boards of Directors, as from time to time
may be reasonably assigned to Employee by Employer based upon his position.
Employee shall devote Employee’s best efforts to the affairs of Employer, serve
faithfully and to the best of Employee’s ability and devote all of Employee’s
working time and attention, knowledge, experience, energy and skill to the
business of Employer, except that Employee may affiliate with professional
associations, business and civic organizations, provided that Employee’s
involvement in such activities does not adversely affect the performance of his
duties on behalf of Employer. Employee shall continue to serve as a director on
the Board of Directors of the Corporation and the Bank subject to the regular
and legally required procedures for renomination and election by shareholders of
the Corporation. Employee shall also serve on the Board of Directors of, or as
an officer of Employer’s affiliates, if requested to do so by the Boards of
Directors of Employer.



-29-

--------------------------------------------------------------------------------





        2.     Compensation and Benefits.

                (a)     Employer. Whenever in this Agreement Employee is
entitled to compensation, benefits or other remuneration from Employer, the term
Employer shall mean the Corporation or the Bank. Employee shall not be entitled
to duplicate compensation, benefits or other remuneration from the Corporation
and the Bank.

                (b)     Base Salary. The Employee shall initially be paid a base
salary at an annualized rate of $300,000 (“Base Salary”), which shall be the
effective base salary rate as of January 1, 2003. On an annual basis, consistent
with Employer’s regular review procedures, the Employee’s base salary shall be
reviewed and may be adjusted in the discretion of the Corporation’s Board of
Directors provided that it shall not be decreased below the Base Salary amount.
Employee’s Base Salary shall be paid in accordance with Employer’s regular
payroll practices for executive employees.

                (c)     Bonuses. Employee shall be entitled to participate in
the short term and long term incentive compensation plans, bonus, or similar
plans maintained from time to time by the Employer for its senior executive
officers upon terms which may be separate and distinct from other senior
management. Upon termination of Employee’s employment, other than a termination
for cause pursuant to subparagraph 5(d), Employee shall be entitled to a pro
rata portion (based on Employee’s complete months of active employment in the
applicable year) of the annual cash bonuses that are payable with respect to the
year during which the termination occurs.

                (d)     Benefit Plans. Employee shall be eligible to participate
in any Employer maintained employee pension benefit plans (as that term is
defined under Section 3(2) of the Employee Retirement Income Security Act of
1974, as amended), group life insurance plans, medical plans, dental plans,
long-term disability plans, business travel insurance programs and other fringe
benefit plans or programs maintained by Employer for the benefit of its
executive employees. Employee’s participation in any such benefit plans and
programs shall be based on, and subject to satisfaction of, the eligibility
requirements and other conditions of such plans and programs.

                (e)     Expenses. Upon submission to Employer of vouchers or
other required documentation, Employee shall be reimbursed for Employee’s actual
out-of-pocket travel and other expenses reasonably incurred and paid by Employee
in connection with Employee’s duties under this Agreement.



-30-

--------------------------------------------------------------------------------





                (f)     Other Benefits. During the period of employment,
Employee shall also be entitled to receive the following benefits:


                  (i)     Paid vacation of at least 4 weeks during each calendar
year (prorated for partial years) (with no carry over of unused vacation to a
subsequent year) and any holidays that may be provided to all employees of
Employer in accordance with Employer’s holiday policy;


                  (ii)     Reasonable sick leave;


                  (iii)     Reimbursement of membership fees incurred by
Employee at the Century Club of Syracuse and at a country club of Employee’s
choice;


                  (iv)     The use of an Employer-owned automobile of Employee’s
choice, the purchase and replacement of which shall be subject to the approval
of the Board of Directors of Employer; and


                  (v)     Reimbursement of the purchase price of a cellular
telephone and all Employer-related business charges incurred in connection with
the use of such telephone.


                (g)     Equity Based Compensation. Employee shall be eligible to
participate in the Corporation’s 1998 Long Term Compensation Plan or similar
equity based programs maintained by Employer for the benefit of its executive
employees. Employee’s participation in such benefit plans and programs shall be
based on and subject to the eligibility requirements and other terms and
conditions of such plans and programs.

        3.     Supplemental Retirement Benefit. Supplemental retirement benefits
shall be provided pursuant to a separate agreement between Employee and
Employer.

        4.     Termination. Prior to a “Change of Control” (as defined in
subparagraph 5(c)), Employee’s employment by Employer shall be subject to
termination as follows:

                (a)     Expiration of the Term. Except as provided in
subparagraph 16(d), this Agreement and Employee’s employment with Employer shall
terminate automatically at the expiration of this Agreement, unless the parties
enter into a written agreement extending Employee’s employment.

                (b)     Termination Upon Death. This Agreement shall terminate
upon Employee’s death. In the event this Agreement is terminated as a result of
Employee’s death, Employer shall continue payments of Employee’s then current
Base Salary for a period of 60 days following Employee’s death to the
beneficiary designated by Employee on the “Beneficiary Designation Form”
attached to this Agreement as Appendix A.



-31-

--------------------------------------------------------------------------------





                (c)     Termination Upon Disability. Employer may terminate this
Agreement upon Employee’s disability. For purposes of this Agreement, Employee’s
inability to perform Employee’s duties hereunder by reason of physical or mental
illness or injury for a period of (i) 26 consecutive weeks that follows
Employee’s use of all available sick leave or (ii) a total of 30 weeks in any
given calendar year (the “Disability Period”) shall constitute disability. The
determination of disability shall be made by a physician selected by Employer
and a physician selected by Employee; provided, however, that if the two
physicians so selected shall disagree, or if Employer shall disagree with the
findings of the physicians, the determination of disability shall be submitted
to arbitration in accordance with the rules of the American Arbitration
Association and the decision of the arbitrator shall be binding and conclusive
on Employee and Employer. During the Disability Period, Employee shall be
entitled to 100% of Employee’s then current Base Salary otherwise payable during
that period, reduced by any other Employer-provided benefits to which Employee
may be entitled with respect to the Disability Period on account of such
disability (including, but not limited to, benefits provided under any
disability insurance policy or program, worker’s compensation law, or any other
benefit program or arrangement).

                (d)     Termination for Cause. Subject to satisfaction of the
notice and correction provisions of this subparagraph (d), Employer may
terminate Employee’s employment for “cause” by written notice to Employee. For
purposes of this Agreement, a termination shall be for “cause” if the
termination results from any of the following events:


                  (i)     Material breach of this Agreement;


                  (ii)     Misconduct as an executive or director of Employer,
or any subsidiary or affiliate of Employer for which Employee is performing
services hereunder which consists of misappropriating any funds or property of
any such company, or attempting to obtain any personal profit (x) from any
transaction to which such company is a party or (y) from any transaction with
any third party in which Employee has an interest which is adverse to the
interest of any such company, unless, in either case, Employee shall have first
obtained the written consent of the Board of Directors of Employer;


                  (iii)     Unreasonable neglect or refusal to perform the
duties assigned to Employee under or pursuant to this Agreement, unless cured
within 30 days following Employee’s receipt of written notice to Employee of
such neglect or refusal;


                  (iv)     Conviction of a crime involving moral turpitude;


                  (v)     Adjudication as a bankrupt, which adjudication has not
been contested in good faith, unless bankruptcy is caused directly by Employer’s
unexcused failure to perform its obligations under this Agreement; or




-32-

--------------------------------------------------------------------------------



                  (vi)     Failure to follow the reasonable and documented
instructions of the Board of Directors of Employer, provided that the
instructions do not require Employee to engage in unlawful conduct.


Notwithstanding any other term or provision of this Agreement to the contrary,
if Employee’s employment is terminated for cause, Employee shall forfeit all
rights to payments and benefits otherwise provided pursuant to this Agreement;
provided, however, that Base Salary shall be paid through the date of
termination.

                (e)     Termination Without Cause. Employer may terminate
Employee’s employment for reasons other than “cause” (as defined in subparagraph
4(d)) upon not less than 60 days prior written notice delivered to Employee, in
which event Employer shall be obligated to pay to Employee amounts equivalent to
the unpaid compensation and benefits that would have been paid to or earned by
Employee pursuant to this Agreement, if Employee had remained employed under the
terms of this Agreement until the expiration of this Agreement. At the option of
Employer such amounts may paid in a lump sum payment following the termination
date. This subparagraph (e) shall not require an acceleration or duplication of
payments to be made pursuant to paragraph 3, or benefits to be provided pursuant
to paragraph 5, following Employee’s termination of employment.

                (f)     Change of Control. If Employee’s employment by Employer
shall cease for any reason other than “cause” (as defined in subparagraph 4(d))
within 24 months following a “Change of Control” (as defined in subparagraph
5(c)) that occurs during the term of this Agreement, the provisions of
paragraphs 5 shall apply.

                (g)     Resignation as Director. Upon Employee’s termination of
employment for any reason, Employee agrees to resign as a member of Employer’s
Board of Directors, if Employee is a director at the time of termination, and to
resign from any and all other offices and positions related to Employee’s
employment with Employer and held by Employee at the time of termination.

        5.     Termination Following a Change of Control.

                (a)     In the event of a “Termination” (as defined in paragraph
5(d) below) of Employee’s employment in anticipation of, or within 24 months
after, a Change of Control (as defined in paragraph 5(c) below), the Employer
shall:


                  (i)     Within 60 days of termination, pay to Employee 2.99
times the average annual compensation paid to Employee by Employer and included
in Employee’s gross income for income tax purposes during the five full taxable
years, or shorter period of employment, that immediately precede the year during
which the Change of Control occurs;




-33-

--------------------------------------------------------------------------------



                  (ii)     Provide Employee with fringe benefits, or the cash
equivalent of such benefits, identical to those described in paragraph 2 for a
period of 24 months following Employee’s termination of employment; and


                  (iii)     Treat as immediately vested and exercisable all
forms of equity-based compensation, including unexpired stock options,
previously granted to Employee that are not otherwise vested or exercisable or
that have not been exercised.


                (b)     If any portion of the amounts paid to, or value received
by, Employee following a Change of Control (whether paid or received pursuant to
this paragraph 5 or otherwise) constitutes an “excess parachute payment” within
the meaning of Internal Revenue Code Sections 280G and 4999, then payments to
Employee pursuant to this Agreement shall be limited or modified to the extent
necessary to eliminate the application of Internal Revenue Code Sections 280G
and 4999. The amount of any payment required by this subparagraph (b) shall be
calculated by the Employer’s independent auditors, assuming Employee is subject
to federal, state and local income taxes at the highest marginal rate.

                (c)     For purposes of paragraph 5(a), a “Change of Control”
shall be deemed to have occurred if:


                  (i)     any “person,” including a “group” as determined in
accordance with the Section 13(d)(3) of the Securities Exchange Act of 1934
(“Exchange Act”), is or becomes the beneficial owner, directly or indirectly, of
securities of Employer representing 30% or more of the combined voting power of
Employer’s then outstanding securities;


                  (ii)     as a result of, or in connection with, any tender
offer or exchange offer, merger or other business combination (a “Transaction”),
the persons who were directors of Employer before the Transaction shall cease to
constitute a majority of the Board of Directors of Employer or any successor to
Employer;


                  (iii)     Employer is merged or consolidated with another
corporation and as a result of the merger or consolidation less than 70% of the
outstanding voting securities of the surviving or resulting corporation shall
then be owned in the aggregate by the former stockholders of Employer, other
than (A) affiliates within the meaning of the Exchange Act, or (B) any party to
the merger or consolidation;


                  (iv)     a tender offer or exchange offer is made and
consummated for the ownership of securities of Employer representing 30% or more
of the combined voting power of Employer’s then outstanding voting securities;
or


                  (v)     Employer transfers substantially all of its assets to
another corporation which is not controlled by Employer.




-34-

--------------------------------------------------------------------------------





                (d)     For purposes of paragraph 5(a), “Termination” shall mean


  (i)     termination by the Employer (or successor entity) of the employment of
Employee for any reason other than death, Disability (as defined in paragraph
4(c) or termination for “cause” (as defined in paragraph 4(d)), or


  (ii)     resignation by the Employee for the following reasons: (A) a
significant change in the nature or scope of the Employee’s authority from that
prior to a Change of Control, (B) a reduction in the Employee’s total
compensation (including all earned bonuses and benefits) from that prior to that
Change in Control, or (C) a change in the general location where the Employee is
required to perform services from that prior to a Change of Control.


        6.     Covenants.

                (a)     Confidentiality. Employee shall not, without the prior
written consent of Employer, disclose or use in any way, either during his
employment by Employer or thereafter, except as required in the course of his
employment by Employer, any confidential business or technical information or
trade secret acquired in the course of Employee’s employment by Employer.
Employee acknowledges and agrees that it would be difficult to fully compensate
Employer for damages resulting from the breach or threatened breach of the
foregoing provision and, accordingly, that Employer shall be entitled to
temporary preliminary injunctions and permanent injunctions to enforce such
provision. This provision with respect to injunctive relief shall not, however,
diminish Employer’s right to claim and recover damages. Employee covenants to
use his best efforts to prevent the publication or disclosure of any trade
secret or any confidential information concerning the business or finances of
Employer or Employer’s affiliates, or any of its or their dealings, transactions
or affairs which may come to Employee’s knowledge in the pursuance of his duties
or employment.

                (b)     No Competition. Employee’s employment is subject to the
condition that during the term of his employment hereunder and for a period of
24 months following the date his employment ceases for any reason except for a
termination by Employer without cause pursuant to paragraph 4(e) (the “Date of
Termination”), Employee shall not, directly or indirectly, own, manage, operate,
control or participate in the ownership, management, operation or control of, or
be connected as an officer, employee, partner, director, individual proprietor,
lender, consultant or otherwise with, or have any financial interest in, or aid
or assist anyone else in the conduct of, any entity or business (a “Competitive
Operation”) which competes in the banking industry or with any other business
conducted by Employer or by any group, affiliate, division or subsidiary of
Employer, in any area or market where such business is being conducted at the
Date of Termination. Employee shall keep Employer fully advised as to any
activity, interest, or investment Employee may have in any way related to the
banking industry. It is understood and agreed that, for the purposes of the
foregoing provisions of this paragraph, (i) no business shall be deemed to be a
business conducted by Employer or any group, division, affiliate or subsidiary
of Employer unless 5% or more of Employer’s consolidated gross sales or
operating revenues is derived from, or 5% or more of Employer’s consolidated
assets are devoted to, such business; (ii) no business conducted by any entity
by which Employee is employed or in which he is interested or with which he is
connected or associated shall be deemed competitive with any business conducted
by Employer or any group, division or subsidiary of Employer unless it is one
from which 2% or more of its consolidated gross sales or operating revenues is
derived, or to which 2% or more of its consolidated assets are devoted; and
(iii) no business which is conducted by Employer at the Date of Termination and
which subsequently is sold by Employer shall, after such sale, be deemed to be a
Competitive Operation within the meaning of this paragraph. Ownership of not
more than 1% of the voting stock of any publicly held corporation shall not
constitute a violation of this paragraph.



-35-

--------------------------------------------------------------------------------





                Notwithstanding the restrictive covenants set forth in paragraph
6(b), in the event this Agreement is not renewed upon its expiration as set
forth in paragraph 1(a) following the good faith negotiations of the parties,
then in that situation only, the period of noncompetition shall continue for six
months following the Date of Termination (instead of for two years). In this
event of non-renewal, the Employer at its sole option may extend that period of
noncompetition for an additional six-month period (for a total of 12 months
following the Date of Termination) upon electing to pay an amount to Employee
equal to six months of his final base salary amount. If Employer elects to
extend the noncompetition period for the additional six month period it will
advise Employee in writing with 30 days of the Date of Termination and the
payment equivalent to six months’ base salary shall be paid to Employee in six
equal monthly installments commencing within six months following the Date of
Termination.

                (c)     Certain Affiliates of Employer. It is understood that
Employee may have access to technical knowledge, trade secrets and customer
lists of affiliates of Employer or companies which Employer’s parent may acquire
in the future and may serve as a member of the board of directors or as an
officer or employee of an affiliate of Employer. Employee covenants that he
shall not, during the term of his employment by Employer or for a period of 24
months thereafter, in any way, directly or indirectly, own, manage, operate,
control or participate in the ownership, management, operation or control of, or
be connected as an officer, employee, partner, director, individual proprietor,
lender, consultant or otherwise aid or assist anyone else in any business or
operation which competes with or engages in the business of such an affiliate.

                (d)     Termination of Payments. Upon the breach by Employee of
any covenant under this paragraph 6, Employer may terminate, offset and/or
recover from Employee immediately any and all benefits paid to Employee pursuant
to this Agreement, in addition to any and all other remedies available to
Employer under the law or in equity.

                (e)     Modification. Although the parties consider the
restrictions contained in this paragraph 6 reasonable as to protected business,
duration, and geographic area, in the event that any court of competent
jurisdiction deems them to be unreasonable, then such restrictions shall apply
to the broadest business, longest period, and largest geographic territory as
may be considered reasonable by such court, and this paragraph 6, as so amended,
shall be enforced.



-36-

--------------------------------------------------------------------------------





                (f)     Other Agreements. Employee represents and warrants that
neither Employee’s employment with the Corporation nor Employee’s performance of
his obligations hereunder will conflict with or violate Employee’s obligations
under the terms of any agreement with a previous employer or other party
including agreements to refrain from competing, directly or indirectly, with the
business of such previous employer or any other party.

        7.     Withholding. Employer shall deduct and withhold from compensation
and benefits provided under this Agreement all necessary income and employment
taxes and any other similar sums required by law to be withheld.

        8.     Notices. Any notice which may be given hereunder shall be
sufficient if in writing and mailed by certified mail, return receipt requested,
to Employee at his residence and to Employer at its offices in Syracuse, New
York (with a copy to the Chair of the Compensation Committee of Board of
Directors) or at such other addresses as either Employee or Employer may, by
similar notice, designate.

        9.     Rules, Regulations and Policies. Employee shall use his best
efforts to abide by and comply with all of the rules, regulations, and policies
of Employer, including without limitation Employer’s policy of strict adherence
to, and compliance with, any and all requirements of the banking, securities,
and antitrust laws and regulations.

        10.     Return of Employer’s Property. After Employee has received
notice of termination or at the end of the Period of Employment, whichever first
occurs, Employee shall immediately return to Employer all documents and other
property in his possession belonging to Employer.

        11.     Construction and Severability. The invalidity of any one or more
provisions of this Agreement or any part thereof, all of which are inserted
conditionally upon their being valid in law, shall not affect the validity of
any other provisions to this Agreement; and in the event that one or more
provisions contained herein shall be invalid, as determined by a court of
competent jurisdiction, this Agreement shall be construed as if such invalid
provisions had not been inserted.

        12.     Governing Law. This Agreement was executed and delivered in New
York and shall be construed and governed in accordance with the laws of the
State of New York.

        13.     Assignability and Successors. This Agreement may not be assigned
by Employee or Employer, except that this Agreement shall be binding upon and
shall inure to the benefit of the successor of Employer through merger or
corporate reorganization.

        14.     Counterparts. This Agreement may be executed in counterparts
(each of which need not be executed by each of the parties), which together
shall constitute one and the same instrument.

        15.     Jurisdiction and Venue. The jurisdiction of any proceeding
between the parties arising out of, or with respect to, this Agreement shall be
in a court of competent jurisdiction in New York State, and venue shall be in
Onondaga County. Each party shall be subject to the personal jurisdiction of the
courts of New York State.



-37-

--------------------------------------------------------------------------------





        16.     Miscellaneous.


          (a)     This Agreement constitutes the entire understanding and
agreement between the parties with respect to the subject matter hereof and
shall supersede all prior understandings and agreements.


          (b)     This Agreement cannot be amended, modified, or supplemented in
any respect, except by a subsequent written agreement entered into by the
parties hereto.


          (c)     The services to be performed by Employee are special and
unique; it is agreed that any breach of this Agreement by Employee shall entitle
Employer (or any successor or assigns of Employer), in addition to any other
legal remedies available to it, to apply to any court of competent jurisdiction
to enjoin such breach.


          (d)     The provisions of paragraphs 4, 5 and 6 hereof shall survive
the termination or expiration of this Agreement.


                The foregoing is established by the following signatures of the
parties.



ALLIANCE FINANCIAL CORPORATION


By: /s/Donald H. Dew
       ——————————————

Its: Director
       



ALLIANCE BANK, N.A.


By: /s/Donald H. Dew
       ——————————————

Its: Director
       



/s/Jack H. Webb
—————————————
Jack H. Webb







-38-

--------------------------------------------------------------------------------





APPENDIX A

BENEFICIARY DESIGNATION FORM

                Pursuant to the Employment Agreement between (i) Alliance
Financial Corporation and Alliance Bank, N.A., and (ii) Jack H. Webb, dated as
of May 1, 2003 (“Agreement”), I, Jack H. Webb, hereby designate Linda L. Webb,
my wife, as the beneficiary of amounts payable upon my death in accordance with
paragraph 4(c) of the Agreement. My beneficiary’s current address is 5216 Duane
Drive, Fayetteville, New York.



Dated: _________________ 2003



——————————————
          Witness ——————————————
          Jack H. Webb







-39-

--------------------------------------------------------------------------------
